The opinion of the court was delivered at Philadelphia, January, 3 1859, by
Woodward, J.
— These two cases, argued together, are to be decided together.
When a judgment is removed from the county in which it was entered, into the courts of another county, in accordance *256with the provisions of the Act of Assembly of 16th April, 1840, it has the same force and effect, so far as concerns execution process, in the county to which it is transferred, as if it had been originally entered there. The language of the act is very express on this point.
Yet it is argued, that after the transfer of the plaintiffs’ judgment, from the Common Pleas of Blair to the District Court of Allegheny county, an execution attachment, regularly issued out of the latter court, could be struck dead by the fiat of an associate judge of Blair.
The argument proves too much ; for if such a judge can control the execution of this judgment, he may in like manner control the process awarded on any other judgment of the District Court. This judgment, and the appropriate judgments of that court, are placed on the same footing, by the act of assembly, so far as concerns questions of lien and execution, and both must be alike subject to, or exempt from, the control of the judges of Blair county.
No stay law gave the associate judge power to stop this execution. The Act of 1857, under which, doubtless, he acted, did not even authorize Mm to stay the writ in his own county. The power is delegated to the court, not to a judge at chambers. Much less might he affect a writ, issued out of another and independent jurisdiction from that to which he belonged.
The other two assignments of error, relate to the amount of the judgment against the garnishees. The court were satisfied, from their answers, that they had in their hands goods of the defendant, to an amount sufficient to satisfy the plaintiffs’ claim, and accordingly rendered judgment for that amount.
Considering the indefiniteness of the garnishees’ answers, we think they have no reason to complain that the court adjudged them to have enough to satisfy the plaintiffs, but in ascertaining the amount of the plaintiffs’ claim, a slight error of calculation was fallen into, which the clerk of this court can readily correct.
Referring it to him to ascertain the amount of the plaintiffs’ judgment against Baker, at the date of the judgment taken against the garnishees, we affirm the judgment for that amount.
The proceedings on the removed judgment are'also affirmed. .